Citation Nr: 1235119	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  11-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of the need for the aid and attendance of another person or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from January 1997 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him in need of the regular aid and attendance of another person; and, he is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance or housebound status are not met.  38 U.S.C.A. §§ 1114(l), (s) 5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in August and September 2009 letters, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August and September 2009 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA treatment records and VA examination reports. 

In December 2011, the Board remanded the case to the RO via the VA Appeals Management Center (AMC), in Washington, DC for additional development.  The actions requested in the prior remand have been undertaken.  In this regard, VA psychiatric and aid and attendance/housebound examinations were conducted in February 2012 and opinions were obtained by the examiners who conducted the examinations.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

SMC pursuant to 38 C.F.R. §38 U.S.C.A. § 1114(l) is payable to a Veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Determination of this need is subject to the criteria of 3.352.  Under 38 C.F.R. 
§ 3.352, the factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a) (2011).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222 (1996).  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. 
§ 3.352(a) (2011).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability or disabilities evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that he needs constant supervision or aid and attendance due to his service-connected disabilities.  Lay statements submitted by the Veteran's girlfriend, brother and sisters attest to his inability to take care of everyday tasks such as cooking, cleaning, bathing, etc., without the assistance of another person.

The Veteran is service connected for the following disabilities:  depressive disorder with psychotic features, rated as 70 percent disabling; sleep apnea, rated as 50 percent disabling; migraines, rated as 30 percent disabling; lumbar spine degenerative changes, rated as 20 percent disabling; residuals of a right knee injury with degenerative joint disease, rated as 10 percent disabling; right knee instability, rated as 10 percent disabling; bilateral pes planus, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and scars, rated as 10 percent disabling.  He has a combined rating of 100 percent.

In a February 2010 evaluation, the Veteran's treating psychiatrist indicated that 
the Veteran's depressive disorder was manifested by suicidal thoughts or hallucinations, delusions or paranoid thinking.

In a May 2010 aid and attendance/housebound evaluation form (VA Form 21-2680) from his treating VA psychiatrist, it was indicated that the Veteran was in a wheelchair, that he was unable to prepare his own meals or manage his medications, and that he needed assistance while bathing.  It was also noted that he spent 15 hours a day in bed.

The Veteran submitted a June 2011 VA Form 21-2680 in which the examiner reported that he suffered from chronic pain, obstructive sleep apnea, obesity and paranoid schizophrenia which restrict his activities.

In January 2010, the Board remanded this matter for a VA psychiatric examination and an aid and attendance/housebound examination.  

In conjunction with the remand, the Veteran was afforded a VA psychiatric examination in February 2012.  The examiner indicated that the claims folder had been reviewed.  He reported that the Veteran's  depressive disorder with psychotic features does not render him in need of regular aid and attendance of another person to perform daily self care, or results in him being substantially confined to his dwelling.  The rationale provided was that the Veteran reported that he was able to perform his activities of daily living without assistance except when his hands shake.  The examiner reported that hand shaking is not related to the depressive disorder with psychotic features.  The examiner noted that when the Veteran's girlfriend left him for 1-2 months, he was able to continue to function adequately despite his depressive symptoms.  In addition, the Veteran was able to state what his medications are and what they are taken for.  During the examination, his speech and thoughts were noted to be well-organized without evidence of active psychosis.  He was able to complete the BDI-2 on paper with good concentration and effort.  The examiner further noted that a review of the correspondence that the Veteran submitted to the VA provided evidence of his ability to express his needs and provide justification.  The Veteran maintained an active license and showed good judgment in allowing his girlfriend to drive when he becomes irritable.  The Veteran reported that when he last worked, he was able to get along with others and only lost a few days of work in a year due to lack of motivation.   
 
The Veteran was also afforded a VA aid and attendance examination in February 2012.  The examiner indicated that the claims folder had been reviewed.  The Veteran reported that he did not drive due to vision problems and that he is a danger to others because of his vision and the medications that he is taking.  He reported that he basically stays in the house and does not get out that much unless he has medical appointments.  When asked about activities of daily living, he reported that his friend occasionally has to help him if he is having a bad day.  He stated that he occasionally uses a cane, walker and wheel chair but he was not using any assistive devices at the examination.  The examiner noted that the Veteran's gait was only mildly antalgic.  

Physical examination revealed that the Veteran was able to walk without the assistance of another person.  The examiner noted that the Veteran did not need aid for ambulation.  There were no permanent functional impairments.  His best corrected vision was not 5/200 or worse in both eyes.  Function of the upper and lower extremities was normal.  The examiner noted that the Veteran walked from the parking lot to the office without aid or assistance of another person.  The examiner concluded that the Veteran's sleep apnea, migraine headaches, lumbar spine disability, right knee injury residuals with right knee instability, bilateral pes planus, hypertension, and scars did not render him in need of regular aid and attendance of another person to perform daily self care, or results in him being substantially confined to his dwelling.  Rather, the examiner felt that what 
rendered the Veteran to feel that he is need of constant care is his obesity and 
de-conditioning.  The rationale for the examiner's conclusion was that the Veteran is able to do his self care.  The examiner noted that during the office visit, the Veteran was able to undress himself (including taking off his jacket, pants and belt) and putting everything back on independently except for his shoes (his friend helped him with this task).  The examiner stated that he ambulated well with mild antalgia due to the right knee.  He moved on and off the examination table without difficulty and independently.  He also followed instructions on the examination table such as laying down and sitting up without difficulty and independently.  The examiner also reported that the Veteran still had a driver's license which he kept current.    

In the present case, there is no dispute as to the fact that the Veteran is not in receipt of service connection for a single disability rated as 100 percent disabling.  Therefore, inasmuch as he does not meet the first legal criterion for housebound status, his claim for SMC at a housebound rate must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  Moreover, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of his service-connected disabilities.  Indeed, he leaves his home several times a week and maintains his driver's license.  Consequently, the criteria for SMC based on housebound status are not met. 

The Board further notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) (2011).

The Board has considered the VA Forms 21-2680 completed in May 2010 and June 2011.  The May 2010 report suggested the Veteran was confined to bed 9 hours from 9 PM to 9AM and 6 hours from 9 AM to 9 PM, was unable to prepare own meals, and needed assistance in bathing and tending to other hygiene needs; however, the examiner provided no explanation as to the cause of such, despite the form requiring such information.  Moreover, it was noted the Veteran leaves his home 3 times per week.  It was noted he was in a wheelchair after twisting his nonservice-connected left knee.  As this report does not provide any explanation as to the cause of the Veteran's need for assistance in preparing meals, bathing, hygiene needs, and extensive time in bed, this report is afforded little probative weight.  Indeed, the Veteran was noted to be in a wheelchair due to a nonservice-connected knee injury, and the impact of that disability on his claimed difficulty in caring for himself was not mentioned.  

Similarly, the June 2011 report noted the Veteran needed assistance in bathing and hygiene needs because the Veteran stated that physically his knee gives out intermittently or is painful.  The examiner made it clear that this was based on the Veteran's self report.  It was noted the Veteran re-orders his own medications, but "reports he needs assistance [with] organization."  It was noted that the Veteran did not have the ability to manage his financial affairs based on his statement that he has his friend pay his bills since he forgets or makes errors.  The information contained on this report was based largely on the Veteran's self report, and not based on an in-depth examination of the Veteran or review of the claims file.  Moreover, it lists both service-connected and nonservice-connected conditions as disabilities restricting the activities.  As such, this report is afforded less probative weight.  Further, the report does not provide an opinion that the Veteran requires aid and attendance as a result of service-connected disabilities.  

Conversely, the Board finds the opinions provided by the February 2012 VA examiners to be entitled to great probative weight.  These examiners reviewed the claims file and examined the Veteran, and provided rationale for their conclusions that the Veteran was not in need of aid and attendance as a result of service-connected disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran reports that he needs constant supervision or aid and attendance due to his service-connected disabilities, results from VA examinations conducted in February 2012 simply do not support the Veteran's contentions.  Here, the most probative medical evidence does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that the Veteran has a service-connected condition which, through its essential character, actually renders him bedridden.  As noted above, he leaves his home several times a week. Hence, the Board finds that the evidence reflects that the Veteran's service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met. See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

The Board has considered the Veteran's statements, as well as those of his girlfriend, brother and sisters in support of his claim that he is entitled to a special monthly compensation.  While the Veteran is competent to report on the nature of his symptoms, the training and experience of VA medical examiners makes their findings more probative as to the extent of his disability than the lay assertions of the Veteran and his friends and family.  

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent, probative evidence simply does not support the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to SMC based on the need for regular aid and attendance or housebound status is denied.


___________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


